

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.42






RESERVE AND ECONOMIC EVALUATION
OIL AND GAS PROPERTY






 
TARAPUR AREA
 
INDIA






















Owned by


GEOGLOBAL RESOURCES INC.


January 1, 2012
(December 31, 2011)




 
 





 
 

--------------------------------------------------------------------------------

 







February 15, 2012






GeoGlobal Resources Inc.
200, 625 - 4th Avenue SW
Calgary, AB
T2P 0K2


Attention:  Mr. Sunil Karkera




Dear Sir:


Re:         GeoGlobal Resources Inc.
Reserve and Economic Evaluation – January 1,
2011                                                                                                   


In accordance with your authorization we have performed a reserve and economic
evaluation of oil and gas properties in the Tarapur field in India, owned by
GeoGlobal Resources Inc. (the "Company") for an effective date of January 1,
2012 (as of December 31, 2011). This report includes all of the reserves owned
by the Company.


This evaluation has been carried out in accordance with the guidelines of
Regulation S-X, Rule 4 -10 (a) of the Securities Exchange Act, with respect to
the classification of Proved and Probable Reserves, in conjunction with the
standards set out in the Canadian Oil and Gas Evaluation Handbook, Volume 1 –
Second Edition (COGEH-1) prepared jointly by the Society of Petroleum Evaluation
Engineers (Calgary Chapter) and the Canadian Institute of Mining, Metallurgy and
Petroleum (Petroleum Society). The methodology and procedures used for the
preparation of this report are appropriate for the purpose of this report.  The
report has been prepared and/or supervised by a "Qualified Reserves Evaluator"
as demonstrated on the accompanying Certificate of Qualification of the
author(s).


The SCOPE OF REPORT contains the authorization and purpose of the report and
describes the methodology and economic parameters used in the preparation of
this report. We have used all methods and procedures as considered necessary
under the circumstances to prepare the report.


The SUMMARY OF RESERVES AND ECONOMICS (SEC) contains the results of the economic
forecasts using the new pricing guidelines as defined in Regulation S-X 210.4-10
22 (v), and expressed in United States dollars for the proved and proved plus
probable reserves, as applicable for SEC filing.


The DISCUSSION contains a description of the interests and burdens, reserves and
geology, production forecasts, product prices, capital and operating costs and a
map of each major property.  The economic results and cash flow forecasts
(before income tax) are also presented on an entity and property summary level.


A REPRESENTATION LETTER from the Company, confirming that to the best of their
knowledge all the information they provided for our use in the preparation of
this report was complete and accurate as of the effective date, is enclosed
following the Glossary.


Because the reserves data are based on judgments regarding future events, actual
results will vary and the variations may be material. We are not aware of any
regulatory issues relating to the proved reserves in this report that would
cause them to not be recovered. Certain of the probable reserves assigned are
waiting on regulatory approvals prior to being placed on production, upon which
they would be reclassified as proven reserves. The operation is in the process
of seeking the requested approvals.   We have no responsibility to update our
report for events and circumstances which may have occurred since the
preparation date of this report.


Prior to public disclosure of any information contained in this report, or our
name as author, our written consent must be obtained, as to the information
being disclosed and the manner in which it is presented.  This report may not be
reproduced, distributed or made available for use by any other party without our
written consent and may not be reproduced for distribution at any time without
the complete context of the report, unless otherwise reviewed and approved by
us.


We consent to the submission of this report, in its entirety, to securities
regulatory agencies and stock exchanges, by the Company.


It has been a pleasure to prepare this report and the opportunity to have been
of service is appreciated.


Yours very truly,
Chapman Petroleum Engineering Ltd.


[Original Signed By:]


C.W. Chapman


C.W. Chapman, P. Eng.,
President


[Original Signed By:]


Roy A. Collver


Roy A. Collver, P. Eng
Petroleum Engineer



 
 

--------------------------------------------------------------------------------

 

 
CERTIFICATE OF QUALIFICATION
 










I, C. W. CHAPMAN, P. Eng., Professional Engineer of the City of Calgary,
Alberta, Canada, officing at Suite 445, 708 – 11th Avenue S.W., hereby certify:


1.
THAT I am a registered Professional Engineer in the Province of Alberta and a
member of the Australasian Institute of Mining and Metallurgy.



2.
THAT I graduated from the University of Alberta with a Bachelor of Science
degree in Mechanical Engineering in 1971.



3.
THAT I have been employed in the petroleum industry since graduation by various
companies and have been directly involved in reservoir engineering,
petrophysics, operations, and evaluations during that time.



4.
THAT I have in excess of 25 years in the conduct of evaluation and engineering
studies relating to oil & gas fields in Canada and around the world.



5.
THAT I participated directly in the evaluation of these assets and properties
and preparation of this report for GeoGlobal Resources Inc., dated February 15,
2012, and the parameters and conditions employed in this evaluation were
examined by me and adopted as representative and appropriate in establishing the
value of these oil and gas properties according to the information available to
date.



6.
THAT I have not, nor do I expect to receive, any direct or indirect interest in
the properties or securities of GeoGlobal Resources Inc. its participants or any
affiliate thereof.



7.
THAT I have not examined all of the documents pertaining to the ownership and
agreements referred to in this report, or the chain of Title for the oil and gas
properties discussed.



8.
A personal field examination of these properties was considered to be
unnecessary because the data available from the Company's records and public
sources was satisfactory for our purposes.









[Original Signed By:]


C.W. Chapman


C. W. Chapman, P.Eng.
President











 
 

--------------------------------------------------------------------------------

 

CERTIFICATE OF QUALIFICATION










 
I, ROY A. COLLVER, of the City of Calgary, Alberta, Canada, officing at Suite
445, 708 – 11th Avenue S.W., hereby certify:



1.
THAT I am a registered Engineer-In-Training in the Province of Alberta.



2.
THAT I graduated from Queen’s University in Kingston, Ontario with a Bachelor of
Science degree in Engineering Physics in 2005.



3.
THAT I participated directly in the evaluation of these assets and properties
and preparation of this report for GeoGlobal Resources Inc., dated February 15,
2012, and the parameters and conditions employed in this evaluation were
examined by me and adopted as representative and appropriate in establishing the
value of these oil and gas properties according to the information available to
date.



4.
THAT I have not, nor do I expect to receive, any direct or indirect interest in
the properties or securities of GeoGlobal Resources Inc., its participants or
any affiliate thereof.



5.
THAT I have not examined all of the documents pertaining to the ownership and
agreements referred to in this report, or the chain of Title for the oil and gas
properties discussed.



6.
A personal field examination of these properties was considered to be
unnecessary because the data available from the Company’s records and public
sources was satisfactory for our purposes.







[Original Signed By:]


Roy A. Collver


Roy A. Collver, P. Eng.
Petroleum Engineer

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




Scope of Report


Authorization
Purpose
Reserve Definitions
Barrels of Oil Equivalent
Sources of Information
Product Sales Arrangements
Royalties
Capital Expenditures and Operating Costs
Income Tax Parameters
Economics
Constant Price Parameters


Summary of Company Reserves and Economics


Table 1:                             Summary of Company Reserves and Economics
Before Tax
Table 1T:                             Summary of Company Reserves and Economics
After Tax


Discussion


Ownership
Exploration and Development
Geology
Reserves
Production
Product Prices
Capital Expenditures
Operating Costs







 
 

--------------------------------------------------------------------------------

 

 
SCOPE OF REPORT
 
Authorization


This evaluation has been authorized by Mr. Sunil Karkera, on behalf of GeoGlobal
Resources Inc.   The engineering analysis has been performed during the month of
February 2012.


Purpose


The purpose of this report was to prepare a third party independent appraisal of
all the oil and gas reserves owned by GeoGlobal Resources Inc. for the Company's
financial planning and for filing with the SEC in the USA for an effective date
of December 31, 2011.


The values in this report do not include the value of the Company's undeveloped
land holdings nor the tangible value of their interest in associated plant and
well site facilities they may own.


Reserve Definitions


Proved and probable reserves as classified in the report have been based on Rule
4-10(a) of Regulation S-X of the Securities Exchange Act. The following
definitions are considered to be consistent with the principles of COGEH and are
compliant with the standards of NI 51-101:


Classification of Reserves


Proved Oil and Gas Reserves.
Proved oil and gas reserves are those quantities of oil and gas, which, by
analysis of geoscience and engineering data, can be estimated with reasonable
certainty to be economically producible—from a given date forward, from known
reservoirs, and under existing economic conditions, operating methods, and
government regulations—prior to the time at which contracts providing the right
to operate expire, unless evidence indicates that renewal is reasonably certain,
regardless of whether deterministic or probabilistic methods are used for the
estimation. The project to extract the hydrocarbons must have commenced or the
operator must be reasonably certain that it will commence the project within a
reasonable time.
(i) The area of the reservoir considered as proved includes:
(A) The area identified by drilling and limited by fluid contacts, if any, and
(B) Adjacent undrilled portions of the reservoir that can, with reasonable
certainty, be judged to be continuous with it and to contain economically
producible oil or gas on the basis of available geoscience and engineering data.
 
 
 

--------------------------------------------------------------------------------

 

 
(ii) In the absence of data on fluid contacts, proved quantities in a reservoir
are limited by the lowest known hydrocarbons (LKH) as seen in a well penetration
unless geoscience, engineering, or performance data and reliable technology
establishes a lower contact with reasonable certainty.
(iii) Where direct observation from well penetrations has defined a highest
known oil (HKO) elevation and the potential exists for an associated gas cap,
proved oil reserves may be assigned in the structurally higher portions of the
reservoir only if geoscience, engineering, or performance data and reliable
technology establish the higher contact with reasonable certainty.
(iv) Reserves which can be produced economically through application of improved
recovery techniques (including, but not limited to, fluid injection) are
included in the proved classification when:
(A) Successful testing by a pilot project in an area of the reservoir with
properties no more favorable than in the reservoir as a whole, the operation of
an installed program in the reservoir or an analogous reservoir, or other
evidence using reliable technology establishes the reasonable certainty of the
engineering analysis on which the project or program was based; and
(B) The project has been approved for development by all necessary parties and
entities, including governmental entities.
(v) Existing economic conditions include prices and costs at which economic
producibility from a reservoir is to be determined. The price shall be the
average price during the 12-month period prior to the ending date of the period
covered by the report, determined as an unweighted arithmetic average of the
first-day-of-the-month price for each month within such period, unless prices
are defined by contractual arrangements, excluding escalations based upon future
conditions.


Probable Reserves
Probable reserves are those additional reserves that are less certain to be
recovered than proved reserves but which, together with proved reserves, are as
likely as not to be recovered.


(i) When deterministic methods are used, it is as likely as not that actual
remaining quantities recovered will exceed the sum of estimated proved plus
probable reserves. When probabilistic methods are used, there should be at least
a 50% probability that the actual quantities recovered will equal or exceed the
proved plus probable reserves estimates.
 
(ii) Probable reserves may be assigned to areas of a reservoir adjacent to
proved reserves where data control or interpretations of available data are less
certain, even if the interpreted reservoir continuity of structure or
productivity does not meet the reasonable certainty criterion. Probable reserves
may be assigned to areas that are structurally higher than the proved area if
these areas are in communication with the proved reservoir.
 
(iii) Probable reserves estimates also include potential incremental quantities
associated with a greater percentage recovery of the hydrocarbons in place than
assumed for proved reserves.
 
 
 

--------------------------------------------------------------------------------

 

 
Possible Reserves
Possible reserves are those additional reserves that are less certain to be
recovered than probable reserves.


(i) When deterministic methods are used, the total quantities ultimately
recovered from a project have a low probability of exceeding proved plus
probable plus possible reserves. When probabilistic methods are used, there
should be at least a 10% probability that the total quantities ultimately
recovered will equal or exceed the proved plus probable plus possible reserves
estimates.
 
(ii) Possible reserves may be assigned to areas of a reservoir adjacent to
probable reserves where data control and interpretations of available data are
progressively less certain. Frequently, this will be in areas where geoscience
and engineering data are unable to define clearly the area and vertical limits
of commercial production from the reservoir by a defined project.
 
(iii) Possible reserves also include incremental quantities associated with a
greater percentage recovery of the hydrocarbons in place than the recovery
quantities assumed for probable reserves.
(iv) The proved plus probable and proved plus probable plus possible reserves
estimates must be based on reasonable alternative technical and commercial
interpretations within the reservoir or subject project that are clearly
documented, including comparisons to results in successful similar projects.
 
(v) Possible reserves may be assigned where geoscience and engineering data
identify directly adjacent portions of a reservoir within the same accumulation
that may be separated from proved areas by faults with displacement less than
formation thickness or other geological discontinuities and that have not been
penetrated by a wellbore, and the registrant believes that such adjacent
portions are in communication with the known (proved) reservoir. Possible
reserves may be assigned to areas that are structurally higher or lower than the
proved area if these areas are in communication with the proved reservoir.
(vi) Pursuant to paragraph (a)(22)(iii) of this section, where direct
observation has defined a highest known oil (HKO) elevation and the potential
exists for an associated gas cap, proved oil reserves should be assigned in the
structurally higher portions of the reservoir above the HKO only if the higher
contact can be established with reasonable certainty through reliable
technology. Portions of the reservoir that do not meet this reasonable certainty
criterion may be assigned as probable and possible oil or gas based on reservoir
fluid properties and pressure gradient interpretations.


Barrel of Oil Equivalent


If at any time in this report reference is made to “Barrels of Oil Equivalent”
(BOE), the conversion used is 6 Mscf : 1 STB (6 Mcf : 1 bbl).
BOEs may be misleading, particularly if used in isolation. A BOE conversion
ratio of 6 Mcf : 1 bbl is based on an energy equivalency conversion method
primarily applicable at the burner tip and does not represent value equivalency
at the well head.
 
 
 

--------------------------------------------------------------------------------

 
 
Sources of Information


Source of the data used in the preparation of this report are as follows:
i)  
Ownership and Burdens have been derived from the Company's land records and
other information from the Company as required for clarification;

ii)  
Production data is acquired from public data sources, except for very recent
data or certain wells which are provided directly by the Company;

iii)  
Well data is accessed from the Company's well files and from public data
sources;

iv)  
Operating Costs are based on actual revenue and expense statements provided by
the Company for established properties or from discussions with the Company and
our experience in the area for new or non-producing properties;

v)  
Price differentials are derived from revenue statements, compared to actual
posted prices for the appropriate benchmark price over a period of several
months for established properties or from discussions with the Company and our
experience in the area for new or non-producing properties;

vi)  
Timing of Development Plans and Capital estimates are normally determined by
discussions with the Company together with our experience and judgment.



Product Sales Arrangements


The Company does not have any "hedge" contracts in place at this time.


Royalties


A full provision for Crown royalties under the latest regulations and incentive
programs for the Tarapur area have been included in this report.


Under the terms of the Production Sharing Agreement, all royalties and cess fees
are paid by the licensee, OGNC.


Capital Expenditures and Operating Costs


Operating costs and capital expenditures have been based on historical
experience and analogy where necessary and have not been escalated.
 

 
 
 

--------------------------------------------------------------------------------

 
Income Tax Parameters


Net cash flows after consideration of corporate income tax have been included in
this report.
The Company has a seven year income tax holiday on production from this area.
Once the holiday period has expired, the Company can offset future income with
their share of sunk exploration and development capital. Once all sunk capital
is recovered, the net revenue from profit petroleum is taxable at a rate of
41.2%. The majority of operating costs are deductible.


Abandonment and restoration costs, net of salvage, have been accounted for in
the cash flow forecasts for each level of reserves. Abandonment and restoration
cost estimates have been based on discussions with the Company and analogy with
similar fields in the area.
 
Economics
 
The economic analysis has been performed on a spread sheet format to account for
all the terms of the PSC.


Constant Price Parameters


The price used for each area in this report, in accordance with SEC regulation
S-X rule 4-10, was the average price during the 12-month period prior to the
ending date of the period covered by the report, determined as an unweighted
arithmetic average of the first-day of-the-month price for each month within
such period, unless prices are defined by contractual arrangements, excluding
escalations based upon future conditions.
Adjustments for crude quality, gas heating value and NGL trucking and
fractionation have still been applied to the average prices to reflect actual
prices being received.  In addition, no escalation has been applied to either
the capital expenditures or operating costs.


The average price shown in the cash flows may differ from year to year due to
variations in the proportionate production volumes from each property relative
to the total.


For the purpose of US Security Exchange Commission filing, the results of the
Constant Prices and Cost case for proved and probable reserves are expressed in
United States dollars and are presented in the Summary of Reserves and Economics
(SEC).





 
 

--------------------------------------------------------------------------------

 



Table 1
Summary of Company Reserves and Economics
Before Income Tax
January 1, 2012
GeoGlobal Resources Inc
   
Net  To  Appraised   Interest
   
Reserves
Cumulative Cash Flow (BIT) - M$
     
Light and Medium
 
Sales Gas
                         
Oil
MSTB
 
MMscf
 
Discounted at:
Description
 
Gross
 
Net
 
Gross
 
Net
 
Undisc.
 
5%/year
 
10%/year
 
15%/year
 
20%/year
 
Proved Developed Producing 
           
 
 
 
     
 
 
 
       
Tarapur wells (Kalol)
 
23
 
23
 
59
 
59
 
302
 
780
 
940
 
977
 
966
                                       
Proved Undeveloped
                                     
Tarapur wells (Kalol)
 
232
 
228
 
141
 
138
 
14,743
 
10,142
 
7,355
 
5,523
 
4,239
                                         
Tarapur wells (Kalol)
 
255
 
251
 
200
 
197
 
15,036
 
10,922
 
8,295
 
6,500
 
5,205
                                       
Total Proved
 
255
 
251
 
200
 
197
 
15,036
 
10,922
 
8,295
 
6,500
 
5,205
                                     
Probable
                                     
Tarapur wells (Kalol)
 
534
 
477
 
658
 
585
 
36,469
 
26,570
 
20,060
 
15,574
 
12,366
Total Probable
 
534
 
477
 
658
 
585
 
36,469
 
26,570
 
20,060
 
15,574
 
12,366
Total Proved Plus Probable
 
789
 
728
 
857
 
782
 
51,505
 
37,492
 
28,355
 
22,074
 
17,571
                                       
M$ means thousands of dollars
                           



"Gross reserves" means the total of GGR's working interest in the estimated
field reserves before the deduction of the Government's share of production
under the applicable production sharing agreement and before the deduction of
all applicable royalties.
 
"Net reserves" means the total of GGR's working interest in the estimated
resources after the deduction of the Government's share of production under the
applicable production sharing agreement and after the deduction of all
applicable royalties.


Columns may not add precisely due to accumulative rounding of values throughout
the report.







 
 

--------------------------------------------------------------------------------

 



Table 1T
Summary of Company Reserves and Economics
After Income Tax
January 1, 2012
GeoGlobal Resources Inc
               
Reserves
Cumulative Cash Flow  - M$
     
Light and Medium
 
Sales Gas
                           
Oil
MSTB
 
MMscf
 
Discounted at:
Description
     
Gross
 
Net
 
Gross
 
Net
 
Undisc.
 
5%/year
 
10%/year
 
15%/year
 
20%/year
Total Proved
               
 
 
 
     
 
           
Total Proved (BIT)
 
255
 
251
 
200
 
197
 
15,036
 
10,922
 
8,295
 
6,500
 
5,205
 
Company Income Tax
   
-
 
-
 
-
 
-
 
                  -
 
                   -
 
                 -
 
                  -
 
               -
Total Proved (AIT)
 
255
 
251
 
200
 
197
 
15,036
 
10,922
 
8,295
 
6,500
 
5,205
 
Total Probable (BIT)
   
534
 
477
 
658
 
585
 
36,469
 
26,570
 
20,060
 
15,574
 
12,366
 
Company Income Tax
   
--
 
--
 
--
 
--
 
(4,570)
 
(3,543)
 
(2,785)
 
 (2,217)
 
 (1,784)
Total Probable (AIT)
   
534
 
477
 
658
 
585
 
31,899
 
23,027
 
17,275
 
13,357
 
10,582
Total Proved Plus Probable (AIT)
 
789
 
728
 
857
 
782
 
46,935
 
33,949
 
25,570
 
19,857
 
15,787
               
 
                       
M$ means thousands of dollars
                                   





"Gross reserves" means the total of GGR's working interest in the estimated
field reserves before the deduction of the Government's share of production
under the applicable production sharing agreement and before the deduction of
all applicable royalties.
 
"Net reserves" means the total of GGR's working interest in the estimated
resources after the deduction of the Government's share of production under the
applicable production sharing agreement and after the deduction of all
applicable royalties.


Columns may not add precisely due to accumulative rounding of values throughout
the report.



 
 

--------------------------------------------------------------------------------

 

TARAPUR, INDIA
DISCUSSION
 
Ownership
 
The Company Geoglobal Resources (Barbados) Inc. owns a 14% participating
interest in the TA-1 Development Area (2.14 km2) and a 20% participating
interest in the remaining mining lease area (9.7 km2). The TA-1 Development area
is currently under commercial development, and the mining lease area remains in
the exploration phase.  At present there are six producing wells within the TA-1
development area, and another 10 non-producing wells in the mining lease area
waiting to be tied in.
 
A detailed description of the lands, interests and royalty burdens for this
property is presented in Table 1.  All royalties and cess fees are paid by the
licensee; ONGC.
 


 
 
Exploration and Development

 
The Production Sharing Contract (PSC) for Block CB-ON/2 was signed on 12th
April, 2000 between the Joint Venture Partners, namely, GSPC
(Operator)-HOEC-ONGC1 and the Government of India, with GSPC and HOEC each
holding a 50% participating interest.  ONGC has exercised the right to take a
30% participating interest as per Article: 13.2 of the PSC, which has reduced
each partner’s interest accordingly.
 
A Petroleum Exploration License (PEL) was granted on 22nd November, 2000 and
exploration activities committed under Phase-I were completed on 21st November,
2002 when HOEC elected not to proceed to phase II of exploration and
relinquished its share without consideration. Hence, after November 22, 2002,
the share of GSPC in the Joint Venture was increased to 100%.
 
In April 2005, Geoglobal Resources Inc. purchased a 20% participating interest
in this block from GSPC. ONGC maintained an option that allowed them to increase
their participating interest by 30%, thereby reducing the interest held by
Geoglobal Resources Inc. to 14%. In April 2009, as per article no 13.2 of the
PSC, ONGC has exercised their participation right in the Tarapur-1 development
area (2.14 km2).
During Phase-II, GSPC drilled the Tarapur # 1 discovery well and then Tarapur #
P as an appraisal well.  Both of the wells flowed oil in commercial quantities.
 
GSPC as Operator evaluated the hydrocarbon potential of Block CB-ON/2 using
existing 2D seismic data (4200lkm) shot by NOC.  On the basis of this seismic
interpretation, six structural and strati-structural leads were identified.


GSPC entered Phase-III on November 22, 2005 to retain the whole block area. GSPC
drilled five wells by April, 2006 and then two more exploratory wells identified
on the basis of amplitude anomaly.  Tarapur # 5 proved to be oil bearing which
established the extent of oil reservoir discovered in Tarapur # 1 whereas
Tarapur # 7 did not show any presence of hydrocarbon and was abandoned.
 
 
 

--------------------------------------------------------------------------------

 
 
GSPC acquired, processed and interpreted 560 sq km of additional 3D seismic and
identified new leads for future drilling.
 
The Operator’s Phase III development included drilling three additional wells on
the main structure encountered by Tarapur # 1, P and 5 and an additional seven
wells on the structure encountered by Tarapur # 6.
 
On May 4, 2009 the Management committee approved the Tarapur 1 field development
plan which covers an area of approximately 2.14 sq. km. within the Tarapur 1
Discovery Area of approximately 9.7 sq. km. and includes three existing
discovery wells (Tarapur 1, Tarapur P and Tarapur 5) and three development wells
(TD-1, TD-2 and TD-3).  All six of these wells are tied into the oil tank
storage facilities by way of a gathering system.
 
As of the effective date of this report, the operator has successfully initiated
production from the six wells on the main structure, but all have encountered
significant issues with low permeability and gas breakthrough.  The operator is
continuing to review options available to remediate these problems.
 
Geology
 
The Company’s lands in this area have oil and gas production from the Tertiary
Middle Eocene Kalol formation that is well developed in the North Cambay
Basin2.  The Kalol Formation has been subdivided from bottom to top into three
members: Sertha, Kansari and Wavel.  The Kalol was deposited under alternating
regressive and transgressive regimes in a deltaic environment.  The regressive
phases led to the deposition of the Wavel and Sertha members, and the
transgressive phase led to the deposition of the Kansari Shale.
 
The Cambay rift Basin, a rich Petroleum Province of India is a narrow, elongated
rift graben, extending from Surat in the south to Sanchor in the north.  The
general orientation of the basinal axis is NNW-SSE, which swings to north-south
in the northern part near Tharad.  Based on major transverse basement ridges and
fault systems, the basin is subdivided into five tectonic blocks, one of which
is called the Tarapur–Cambay where Block CB-ON/2 is situated.  Each of the five
tectonic blocks contains an independent depocenter.
 
The Kalol Formation is the main reservoir in the northern Cambay Basin as seen
in Figure 2: Stratigraphy.
 
The Kalol is dominated by argillaceous sediments with only thinly developed
sandstones and common oolitic sediments.  These sediments are interbedded with
locally well developed coals that show the characteristic low density response
on wireline logs.
 
 
 

--------------------------------------------------------------------------------

 

 
The Kalol Formation over most of the area of Block CB-ON/2 is considered to
represent a variably condensed horizon deposited in a series of shallow water,
restricted lagoons and bays, possibly with an estuarine character.  The oolitic
sediments are commonly associated with thin coal horizons and in some cases may
even represent pedogenic (soil related) coated grains.  In either case, the
oolitic sediments represent iron-rich oolites that occur in a clay matrix and
are associated with abundant early diagenetic cements such as siderite and
pyrite.  These sediments contain negligible intergranular porosity and they form
poor to very poor quality reservoirs.


The net pay in the Kalol varies from 8 to 19 metres, and an average effective
porosity of 17% and an average water saturation of 30% have been assigned to
this field.  The key to commercial oil production from this Kalol pool is the
use infill horizontal wells with multiple stages of hydraulic fracturing
treatments to increase permeability and reduce the transient pressure depletion
experienced in the region near the wellbore.
 
Reserves
 
Total proved light and medium oil reserves of 1,610 MSTB have been assigned to
this area asfollows:
 
 
Total proved developed producing light oil reserves of 147 MSTB have been
estimated for the six producing wells based on reservoir parameters derived from
core data, as well as current production performance.

 
 
Total proved undeveloped light oil reserves of 1,462 MSTB have been estimated
for six 1 km multi-stage frac horizontal development locations planned on the
main structure, using average reservoir parameters and analogy to similar areas
where multi frac horizontal technology has been applied.

 
 
Total probable reserves of 3,820 MSTB have been assigned to this area based on
the following methodology.

 
 
Probable developed producing incremental oil reserves of 216 MSTB have been
estimated for the six producing wells, assuming slightly improved recovery
factors over the proved case.

 
 
Probable developed non-producing oil reserves of 1,226 MSTB have been assigned
to the 8 wells on the Tarapur # 6 structure and the Tarapur # 4 well.  These
reserves were assigned based on reservoir parameters derived from core data, and
analogy with currently producing wells.

 
 
Probable developed non-producing marketable non-associated gas reserves of 2,522
MMscf have been assigned to the well Tarapur # G based on reservoir parameters
derived from log analysis.

 
 
Probable additional undeveloped reserves of 486 MSTB have been assigned to the
six multi-stage frac horizontal development locations planned for the TA-1
development area, assuming improved recovery factors over the proved case.

 
 
Probable undeveloped reserves of 1,888 MSTB have been assigned to eight 800m
multi-stage frac horizontal development locations planned for the TA-6
development area, using average reservoir parameters and analogy to similar
areas where multi frac horizontal technology has been applied.





 
Production
 
Production from this property currently averages 91 STB/d from six producing
wells.
 
 
 

--------------------------------------------------------------------------------

 
 
Under the probable forecast, production from the wells on the Tarapur 6
structure is expected to commence in January of 2014 at a combined rate of 600
STB/d.
 
Production from the well Tarapur 4 is expected to start in January of 2014 at a
rate of 100STB/d, and production from the gas well Tarapur G is expected to
commence in January of 2014 at a rate of 750 Mscf/d.
 
Production from the 6 undeveloped multi frac horizontal locations on the TA-1
structure is expected to commence in January of 2013 at a combined rate of 600
STB/d.
 
Production from the 8 undeveloped multi frac horizontal locations on the TA-6
structures is expected to commence in January of 2015 at a combined rate of 800
STB/d.
 
All production rates are expected to decline over the lives of the wells towards
an eventual economic limit.


Product Prices
 
A constant price of $97.52/STB for oil and $7.11/Mscf of gas have been utilized
for all years in the economics analysis.
 
The prices have been calculated as follows:
The Company receives revenue based on total monthly production and the average
Bonny Light price of that month. Therefore, every day of the month receives the
same price, which is at a constant differential to the monthly average of the
Bonny Light price index. Under SEC guidelines, the constant price is calculated
as the average price differential applied to the unweighted arithmetic average
of the first-day-of-the-month price for each of the 12 months proceeding the
effective date.
 
 The gas price is based on current contractual arrangement the Company has in
place to market the gas produced from this property.
 
These prices were calculated according to the new SEC pricing guidelines


Capital Expenditures
 
Total capital expenditures of $42,000,000 have been anticipated for this
property in the proved case, ($5,880,000 net to the Company), as presented in
Table 3a.Total capital expenditures of $90,000,000 have been anticipated for
this property in the proved plus probable case, ($12,600,000 net to the
Company).
 
Abandonment and restoration costs (net of salvage) of $3,000,000 ($420,000 net
to the Company) in the proved plus probable case have been estimated for this
area.
 
Estimates were based on experience with similar fields in the area, and
discussions with the Company.


 
 

--------------------------------------------------------------------------------

 




Operating Costs
 
Fixed costs have been estimated at $200,000 per year, plus $100,000 per year per
active well.  Variable costs have been estimated at $4.50/STB and
$0.35/Mscf.  These estimates are based on revenue statements supplied by the
Company.





--------------------------------------------------------------------------------

 
1 GSPC is Gujarat State Petroleum Corporation Limited, HOEC is Hindustan Oil
Exploration Company Limited, ONGC is Oil and Natural Gas Corporation Limited.
 
2           Robertson Research International Limited, Report No. 8744/IId
FEBRUARY 2004,  and
INFORMATION DOCKET - CAMBAY BASIN,  DGH 2005

 
 

--------------------------------------------------------------------------------

 
